 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
          ERIC LEON MASERANG,                      Case No. 18-cv-0672-BAS-NLS
11
12                                   Plaintiff,     ORDER:

13             v.                                   (1) DENYING PLAINTIFF’S
14                                                      MOTION FOR SUMMARY
                                                        JUDGMENT (ECF No. 16);
15        NANCY A. BERRYHILL, Acting                    AND
          Commissioner of Social Security,
16
                                  Defendant.        (2) GRANTING DEFENDANT’S
17                                                      MOTION FOR SUMMARY
18                                                      JUDGMENT (ECF No. 19)

19            Plaintiff Eric Leon Maserang seeks judicial review of a final decision by the
20   Acting Commissioner of Social Security denying his application for disability
21   insurance benefits and supplemental security income under the Social Security Act
22   (“the Act”). Presently before the Court are the parties’ cross motions for summary
23   judgment. The Court finds these motions suitable for determination on the papers
24   submitted and without oral argument. See Fed. R. Civ. P. 78(b); Civ. L.R. 7.1(d)(1).
25   For the following reasons, the Court DENIES Plaintiff’s Motion for Summary
26   Judgment (ECF No. 16 (“Pl.’s Mot.”)) and GRANTS the Commissioner’s Cross-
27   Motion for Summary Judgment (ECF No. 19 (“Def.’s Mot.”)).
28   //
                                            –1–                                     18cv0672
 1                              PROCEDURAL BACKGROUND
 2          On December 23, 2013, Plaintiff filed an application for disability insurance
 3   benefits under Title II and Part A of Title XVIII of the Act, alleging disability since
 4   November 6, 2013. (Certified Administrative Record (“AR”) 267-81, ECF No. 10.)
 5   On January 11, 2014, Plaintiff also filed an application for supplemental security
 6   income under Title XVI of the Act. (AR 286-89.) After his applications were denied
 7   initially and upon reconsideration, (AR 161-62, 191-92), Plaintiff requested an
 8   administrative hearing before an administrative law judge (“ALJ”), (AR 209-10). An
 9   administrative hearing was held July 18, 2016. (AR 74-111.) Plaintiff appeared at
10   the hearing with counsel, and testimony was taken from him, a medical expert, and a
11   vocational expert (“VE”). (Id.)
12          As reflected in his December 23, 2016, hearing decision, the ALJ found that
13   Plaintiff had not been under a disability, as defined in the Act, from his alleged onset
14   date through March 31, 2016—the date last insured. (AR 23-36.) The ALJ’s
15   decision became the final decision of the Commissioner on February 5, 2018, when
16   the Appeals Council denied Plaintiff’s request for review. (AR 1-6.) This timely
17   civil action followed.
18                                 FACTUAL BACKGROUND
19   I.     Treatment Records
20          Plaintiff claims he suffers from depression and anxiety, chiari malformation,
21   and severe pain caused by knee and spinal disorders. (AR 133-34, 270.) However,
22   this order focuses on Plaintiff’s knee and spinal issues. 1
23          In late 2013, Plaintiff visited a neurological specialist named Dr. Aung for an
24   evaluation of his neck and back pain.                (AR 413.)        Dr. Aung ordered an
25
            1
26             The ALJ determined that Plaintiff’s mental impairments are nonsevere, and Plaintiff does
     not challenge this determination on appeal. In addition, Plaintiff’s physicians concluded that he
27   does not meet the criteria for chiari malformation. (AR 390, 419, 426.) Plaintiff does not argue
     otherwise in his Motion. (See Pl.’s Mot. 2:14-13:15.) Therefore, the Court does not expand on
28
     these items.
                                               –2–                                             18cv0672
 1   electromyogram (“EMG”), which showed “changes consistent with prior nerve root
 2   irritation in the left C7 and chronic nerve root irritation of [the] L5 and S1 level.”
 3   (Id.) Dr. Aung noted “no evidence of acute denervating changes,” and referred
 4   Plaintiff to neurosurgery for consultation regarding his lower back pain. (Id.)
 5          In May 2014, Plaintiff visited an orthopedic surgery center for a consultation
 6   on his neck and back pain. (AR 477-79.) Physician Assistant Skropeta reviewed X-
 7   rays of Plaintiff’s spine and recommended he also undergo magnetic resonance
 8   imaging (“MRI”) of his spine.          (AR 479.)      During this consultation, Plaintiff
 9   described his pain as “severe with a rating of 10/10,” and mentioned that his
10   “symptoms are made worse with [a] home exercise program.” (AR 477.)
11          In June 2014, Plaintiff returned to P.A. Skropeta after undergoing the
12   recommended MRI. (AR 474.) P.A. Skropeta’s physical examination of Plaintiff’s
13   spine revealed a normal cervical alignment, no evidence of tenderness, a normal
14   range of motion, and no motor deficits. (AR 474-75.) Upon reviewing the MRI,
15   P.A. Skropeta noted it revealed cervical spondylosis “most notable at C5-C6 and C6-
16   C7 levels,” “mild central stenosis at the C5-C6 and C6-C7 levels,” “mild right CS-
17   C6 foraminal stenosis,” and “mild bilateral foraminal stenosis at the C6-C7 level.” 2
18   (AR 475.) P.A. Skropeta diagnosed Plaintiff with cervical spondylosis, without
19   myelopathy. (Id.) P.A. Skropeta recommended that Plaintiff undergo physical
20   therapy to treat his cervical spondylosis. (Id.)
21          In treatment notes from a July 2014 follow-up appointment, P.A. Skropeta
22   stated that although Plaintiff’s MRI reveals he has a disc bulge “that is abutting [a]
23   nerve root,” Plaintiff’s “MRI and subjective and physical exam findings do not
24   match.” (AR 970.) At a second follow-up appointment in September 2014, Plaintiff
25   stated that recent physical therapy had not improved his neck pain. (AR 967.) P.A.
26
27
            2
              MRI results from 2012 also showed minimal to mild disk bulging in Plaintiff’s cervical
28
     spine. (AR 480.)
                                              –3–                                           18cv0672
 1   Skropeta therefore recommended Plaintiff undergo epidural steroid injections to
 2   manage his neck and back pain. (Id.)
 3          Further, Dr. Alassil treated Plaintiff’s mental and physical issues eight times
 4   from November 2013 through June 2015. (AR 390-95, 456-58, 466-68.) She noted
 5   the EMG and MRI findings described above when she referred Plaintiff to physical
 6   therapy and pain management for further treatment. (Id.) Dr. Sporrong, a primary
 7   care provider who practiced in the same clinic as Dr. Alassil, also treated Plaintiff
 8   beginning in October 2015. (AR 772.) In treatment notes from a January 2016
 9   appointment, Dr. Sporrong indicated that he had previously consulted the clinic’s
10   behavioral health group about the possibility that Plaintiff was malingering or having
11   somatic symptoms. (AR 764.) Then, in February and March 2016—several months
12   before the administrative hearing—Plaintiff saw Dr. Sporrong for treatment of a
13   groin injury. (AR 755, 758.) Plaintiff reported that working out and walking
14   significant distances exacerbated pain caused by the groin injury. (AR 758.) Dr.
15   Sporrong also noted that Plaintiff suffered a previous ankle injury, and that Plaintiff
16   reported it “[h]urts to run and walk longer distances.” (AR 755.)
17          Plaintiff also received specialty treatment for pain management from
18   November 2014 through July 2015. He was given a trigger point injection to his
19   coccyx in December 2014, and another to his lumbar spine in January 2015.
20   (AR 726-28.) Plaintiff received a caudal epidural injection in April 2015, followed
21   by a ganglion impar injection in July 2015. (AR 731-34, 739-41.) As the ALJ noted,
22   Plaintiff had been treated by at least three pain management specialists and received
23   at least ten injections by August 2015. (AR 776.)
24          In addition to outpatient care, Plaintiff sought emergency medical treatment
25   for neck and back pain five times between October 2013 and September 2014.3
26   (AR 614-618, 621-22, 625-28.) Physical examinations during each visit showed
27
            3
             Hospital records also indicate he visited the emergency room for tooth pain in June 2014.
28
     (AR 619-20.)
                                              –4–                                             18cv0672
 1   unremarkable to minimal tenderness along his spine. (Id.) During two trips to the
 2   emergency room in September and October 2014, Plaintiff reported that his neck and
 3   back pain had worsened after helping his sister move and lifting heavy furniture. (AR
 4   614, 617.)
 5   II.    Medical Opinions
 6          Aside from treatment notes, the record includes several opinions regarding the
 7   effects of Plaintiff’s physical impairments. Initially, the state disability agency sent
 8   Plaintiff to Dr. Sabourin, a board-certified orthopedic surgeon, for an independent
 9   orthopedic consultation in March 2014. (AR 446-50.) The doctor interviewed
10   Plaintiff, reviewed his records, and conducted a detailed physical examination of his
11   spine and extremities. (Id.) Dr. Sabourin diagnosed Plaintiff with mild-to-moderate
12   degenerative disk disease in his lumbar spine, minimal degenerative changes in his
13   thoracic spine, minimal disk changes in his cervical spine, and “[i]nternal
14   derangement of his bilateral knees, status post bilateral knee arthroscopies with
15   residual mild varus deformities.” (AR 450.) Dr. Sabourin believed that, while EMG
16   results showed that Plaintiff’s spinal problems had improved somewhat, he still
17   suffers from “some significant limitations” due to the nature of his back and knee
18   problems. (Id.) Dr. Sabourin opined that Plaintiff could: (1) lift twenty pounds
19   occasionally and ten pounds frequently; (2) stand and walk up to six hours and sit for
20   up to six hours of an eight-hour workday; and (3) climb, stoop, kneel, and crouch
21   occasionally. (Id.) Dr. Sabourin did not believe Plaintiff had either manipulative
22   limitations or a “need for assistive devices to ambulate.” 4 (Id.)
23          After Dr. Sabourin’s evaluation, two state agency disability consultants
24   reviewed Plaintiff’s claim in March and August 2014. (AR 142-44, 173-176.) They
25
26
27          4
              Plaintiff requested a prescription for a cane during a February 2016 visit to his primary
     care provider where he sought treatment for nausea and acid reflux. (AR 761.) He used the cane
28
     during the ALJ hearing in July 2016. (AR 82.)
                                               –5–                                             18cv0672
 1   completed residual functional capacity (“RFC”) assessments and opined that Plaintiff
 2   is not disabled because he can still work despite his physical limitations. (Id.)
 3          In September 2014, at Plaintiff’s request, a physical medicine and
 4   rehabilitation specialist named Dr. Dulin completed an evaluation. (AR 515-18; see
 5   also AR 779-80.) Dr. Dulin stated that Plaintiff was limited to: (1) occasionally
 6   lifting twenty pounds and frequently lifting ten pounds; (2) standing or walking less
 7   than two hours in an eight-hour workday; and (3) sitting less than six hours in an
 8   eight-hour workday. (AR 515-18.) Dr. Dulin also concluded that Plaintiff’s history
 9   of cervical stenosis and bilateral knee arthroscopy limited his ability to push and pull
10   with his upper and lower extremities, prevented him from ever climbing ramps or
11   stairs, and meant he could never kneel, crouch, or crawl. (Id.)
12          In October 2014, Dr. Alassil authored a brief letter in which she restates
13   Plaintiff’s conditions and notes, “his chronic pain is affecting his daily activities and
14   quality of life.” (AR 484.) Dr. Alassil’s letter does not, however, further describe
15   how Plaintiff’s impairments may impact his ability to work.5 (Id.)
16          Finally, in June 2016, Dr. Sporrong completed a medical source statement.
17   (AR 980-82.) The doctor concluded that Plaintiff’s chronic spine and knee pain
18   rendered him incapable of working eight hours a day, five days a week on a sustained
19   basis. (Id.) Dr. Sporrong opined that Plaintiff would need to take unscheduled five-
20   to-ten-minute breaks every fifteen minutes during an eight-hour workday and would
21   need to frequently change positions from sitting to standing or walking. (Id.)
22   Notably, Dr. Sporrong stated that Plaintiff is not a malingerer. (Id.) Accordingly,
23
            5
               Plaintiff mentions in his Motion that Dr. Alassil’s examination notes from March 14,
24   2014, include reference to Plaintiff’s apparent “significant limitations,” and a statement that he is
25   “able to lift and carry 20 pounds occasionally, 10 pounds frequently.” (Pl.’s Mot. 4:1-13 (citing
     AR 457, 466).) However, those two statements were included in an addendum section of Dr.
26   Alassil’s notes (time stamped March 24, 2014), which restates the findings of a March 3, 2014,
     opinion by a third-party consultative examiner, Dr. Sabourin. (AR 457, 466; see also AR 450 (“I
27   feel he does have some significant limitations”).) The Court does not agree with Plaintiff’s reading
     of Dr. Alassil’s March 14, 2014, notes and declines to infer from the evidence that the referenced
28
     language constitutes Dr. Alassil’s own qualitative determination of Plaintiff’s physical limitations.
                                                –6–                                               18cv0672
 1   both Dr. Dulin and Dr. Sporrong opined that Plaintiff has more severe limitations
 2   than those expressed by the state agency consultants and the third-party evaluator,
 3   Dr. Sabourin. (Compare AR 515-18, and AR 981-82, with AR 142-44, 173-176, and
 4   AR 450.)
 5                                  LEGAL STANDARD
 6         Under 42 U.S.C. § 405(g), an applicant for social security disability benefits
 7   may seek judicial review of a final decision of the Commissioner in federal district
 8   court. “As with other agency decisions, federal court review of social security
 9   determinations is limited.” Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090,
10   1098 (9th Cir. 2014). A federal court will uphold the Commissioner’s disability
11   determination “unless it contains legal error or is not supported by substantial
12   evidence.” Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (citing Stout v.
13   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th Cir. 2006)).
14         “‘Substantial evidence’ means more than a mere scintilla, but less than a
15   preponderance; it is such relevant evidence as a reasonable person might accept as
16   adequate to support a conclusion.” Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th
17   Cir. 2007). When reviewing whether the Commissioner’s determination is supported
18   by substantial evidence, the court must consider the record as a whole, “weighing
19   both the evidence that supports and the evidence that detracts from the
20   Commissioner’s conclusion.” Id. (quoting Reddick v. Chater, 157 F.3d 715, 720 (9th
21   Cir. 1998)). “Where evidence is susceptible to more than one rational interpretation,
22   the ALJ’s decision should be upheld.” Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194,
23   1198 (9th Cir. 2008) (internal quotation marks and citation omitted). However, the
24   court “review[s] only the reasons provided by the ALJ in the disability determination
25   and may not affirm the ALJ on a ground upon which he did not rely.” Garrison, 759
26   F.3d at 1010 (citation omitted).
27
28

                                         –7–                                       18cv0672
 1                             ADMINISTRATIVE DECISION
 2   I.       Standard for Determining Disability
 3            The Act defines “disability” as the “inability to engage in any substantial
 4   gainful activity by reason of any medically determinable physical or mental
 5   impairment which . . . has lasted or can be expected to last for a continuous period of
 6   not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Under the Act’s implementing
 7   regulations, the Commissioner applies a five-step sequential evaluation process to
 8   determine whether an applicant for benefits qualifies as disabled. See 20 C.F.R.
 9   § 404.1520(a)(4). “The burden of proof is on the claimant at steps one through four,
10   but shifts to the Commissioner at step five.” Bray v. Comm’r of Soc. Sec. Admin.,
11   554 F.3d 1219, 1222 (9th Cir. 2009).
12            At step one, the ALJ must determine whether the claimant is engaged in
13   “substantial gainful activity.” 20 C.F.R. § 404.1520(a)(4)(i). If so, the claimant is
14   not disabled. If not, the ALJ proceeds to step two.
15            At step two, the ALJ must determine whether the claimant has a severe medical
16   impairment, or combination of impairments, that meets the duration requirement in
17   the regulations. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant’s impairment or
18   combination of impairments is not severe, or does not meet the duration requirement,
19   the claimant is not disabled. If the impairment is severe, the analysis proceeds to step
20   three.
21            At step three, the ALJ must determine whether the severity of the claimant’s
22   impairment or combination of impairments meets or medically equals the severity of
23   an impairment listed in the Act’s implementing regulations.                 20 C.F.R.
24   § 404.1520(a)(4)(iii). If so, the claimant is disabled. If not, the analysis proceeds to
25   step four.
26            At step four, the ALJ must determine whether the claimant’s RFC—that is, the
27   most he can do despite his physical and mental limitations—is sufficient for the
28   claimant to perform his past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). The ALJ

                                           –8–                                        18cv0672
 1   assesses the RFC based on all relevant evidence in the record. Id. § 416.945(a)(1),
 2   (a)(3). If the claimant can perform his past relevant work, he is not disabled. If not,
 3   the analysis proceeds to the fifth and final step.
 4         At step five, the Commissioner bears the burden of proving that the claimant
 5   can perform other work that exists in significant numbers in the national economy,
 6   taking into account the claimant’s RFC, age, education, and work experience. 20
 7   C.F.R. § 404.1560(c)(1), (c)(2); see also id. § 404.1520(g)(1). The ALJ usually meets
 8   this burden through the testimony of a vocational expert, who assesses the
 9   employment potential of a hypothetical individual with all of the claimant’s physical
10   and mental limitations that are supported by the record. Hill v. Astrue, 698 F.3d 1153,
11   1162 (9th Cir. 2012). If the claimant is able to perform other available work, he is
12   not disabled. If the claimant cannot make an adjustment to other work, he is disabled.
13   20 C.F.R. § 404.1520(a)(4)(v).
14   II.   ALJ’s Disability Determination
15         On December 23, 2016, the ALJ issued a written decision concluding that
16   Plaintiff is not disabled within the meaning of the Act. (AR 23-36.) At step one, the
17   ALJ found that Plaintiff had not engaged in substantial gainful activity since the onset
18   of his alleged disability in November 2013. (AR 26.)
19         At step two, the ALJ found that Plaintiff’s coccydynia and spinal disorders
20   qualify as severe medically determinable impairments under 20 C.F.R
21   §§ 404.1520(c) and 416.920(c). (AR 26.) In addition, the ALJ found Plaintiff’s
22   medically determinable mental impairments to be “depression” and “posttraumatic
23   stress disorder,” but determined those impairments do not cause “more than a
24   minimal limitation in [Plaintiff’s] ability to perform basic mental work activities and
25   are therefore nonsevere.” (Id.) Plaintiff also has a history of cannabis and opioid
26   abuse that the ALJ determined is well-controlled with ongoing treatment. (AR 27.)
27   The ALJ did not consider Plaintiff’s single psychiatric hospital admission to be
28

                                           –9–                                        18cv0672
 1   significant enough to support finding that Plaintiff has a medically determinable
 2   mental impairment. (Id.)
 3         After determining that Plaintiff’s severe impairments are limited to his
 4   physical ailments, the ALJ found at step three that Plaintiff’s spine disorders and
 5   coccydynia do not meet or medically equal the severity of the impairments listed in
 6   20 C.F.R. Part 404, Subpart P, Appendix 1. (AR 29.)
 7         Next, the ALJ assessed that Plaintiff has the RFC to perform “light work” as
 8   defined in the social security regulations. 6 (AR 29.) His opinion was based on
 9   consideration of “all symptoms and the extent to which these symptoms can
10   reasonably be accepted as consistent with the objective medical evidence and other
11   evidence,” including opinion evidence. (Id.) He concluded that Plaintiff’s spinal
12   disorders and coccydynia “could reasonably be expected to cause [Plaintiff’s] alleged
13   symptoms,” but found Plaintiff to be not fully credible, determining instead that his
14   “statements concerning the intensity, persistence and limiting effects of [Plaintiff’s
15   pain] are not entirely consistent with the medical evidence and other evidence in the
16   record.” (AR 30.) In particular, the ALJ noted contradictions in Plaintiff’s medical
17   record that suggest Plaintiff has repeatedly engaged in strenuous physical activity
18   even though he testified that his physical impairments limit him to performing at
19   most minimal physical exertion. (Id.; see also AR 614, 617, 755, 758.)
20         The ALJ’s RFC determination relied heavily on objective medical findings and
21   Dr. Sabourin’s evaluation. He noted the October 2013 EMG, which “showed nerve
22   irritation on the left side of C7 and chronic nerve root irritation at L5-S1.” (AR 31.)
23
24         6
              As defined in 20 C.F.R. §§ 404.1567(a) and 416.967(a):
25         Light work involves lifting no more than 20 pounds at a time with frequent lifting
           or carrying of objects weighing up to 10 pounds. Even though the weight lifted may
26         be very little, a job is in this category when it requires a good deal of walking or
           standing, or when it involves sitting most of the time with some pushing and pulling
27         of arm or leg controls. . . . If someone can do light work, we determine that he or
           she can also do sedentary work, unless there are additional limiting factors such as
28
           . . . [an] inability to sit for long periods of time.
                                             – 10 –                                               18cv0672
 1   In addition, the ALJ considered the X-rays ordered and reviewed by P.A. Skropeta
 2   in May 2014, which “showed reversal of cervical lordosis, and mild spondylosis
 3   present.” (Id.) The ALJ also highlighted the MRI ordered and reviewed in June
 4   2014, which revealed “cervical spondylosis at C5-6 and C6-7; mild central stenosis
 5   at the C5-6 and C6-7 levels; mild right C5-6 foraminal stenosis; and mild bilateral
 6   foraminal stenosis at the C6-7 levels.” (Id.) Furthermore, the ALJ noted the clinical
 7   findings from numerous examinations by several of Plaintiff’s examining and
 8   treating physicians. (AR 31-32.)
 9          The ALJ assigned great weight to the March 2014 opinion of Dr. Sabourin, the
10   third-party consultative examiner, because it was “based on a physical examination
11   of [Plaintiff], and is consistent with the objective findings in the record.” (AR 33.)
12   However, the ALJ assigned little weight to the other opinions on Plaintiff’s physical
13   impairments. (AR 32-33.) Little weight was assigned to Dr. Dulin’s September 2015
14   medical source statement because it was not supported by the objective medical
15   evidence, including the imaging studies and physical examinations that revealed
16   “little in the way of clinical findings.” (AR 33.) Similarly, the ALJ assigned little
17   weight to Dr. Sporrong’s June 2016 medical source statement because it was based
18   on Plaintiff’s complaint of chronic pain and not supported by “objective medical
19   evidence in the record.” (Id.) Additionally, the ALJ assigned little weight to Dr.
20   Alassil’s October 2014 letter because “while it broadly states that [Plaintiff]’s pain
21   affects his activities, it does not describe the degree to which his activities are
22   affected.”7 (AR 32.)
23          Finally, the ALJ assigned partial weight to statements submitted by Plaintiff’s
24   mother, sister, and friend. As the ALJ noted, all three statements corroborated
25
26
            7
               The ALJ also assigned little weight to the opinions of the state medical consultants. The
27   consultative examiners opined that Plaintiff could perform “medium work,” but the ALJ
     determined that a medium work rating is “not sufficiently restrictive” because it does not comport
28
     with the “objective findings, diagnoses, and subjective complaints.” (AR 33-34.)
                                               – 11 –                                           18cv0672
 1   Plaintiff’s subjective claims of pain. (AR 34.) The ALJ acknowledged that the three
 2   individuals were able to “observe [Plaintiff] on a day-to-day basis,” but he again
 3   cautioned that “clinical studies have demonstrated only mild physical findings.” (Id.)
 4          At step four, the ALJ determined that Plaintiff could perform certain past
 5   relevant work as a “Recreation Facility Attendant” and a “Supervisor, Cashiers.”
 6   (AR 34.) And for good measure, the ALJ had asked the VE if other work existed in
 7   the national economy for someone capable of performing only sedentary work—
 8   limited further by mental impairments to simple, repetitive tasks with no public
 9   contact and “only occasional interaction with coworkers and supervisors.” (AR 109.)
10   The VE testified that a person with those limitations would still be able to perform
11   jobs such as a printed circuit board taper, a lens inserter, or a table worker. (Id.)
12   Therefore, even if Plaintiff can perform only sedentary work, which would rule out
13   his past relevant work, the ALJ concluded he is still not disabled because sufficient
14   jobs exist in the national economy that Plaintiff could perform with his limitations.8
15   (AR 35.)
16                                             ANALYSIS
17          Plaintiff argues in his Motion that the ALJ improperly discounted Dr. Dulin’s
18   and Dr. Sporrong’s medical source statements. 9 (Pl.’s Mot. 19:14-27.) He contends
19
20
21
            8
22             At the ALJ hearing, Plaintiff’s counsel asked the VE if jobs existed in the national
     economy for an individual with the severe limitations Dr. Dulin and Dr. Sporrong described in their
23   medical source statements. (AR 109-10.) The VE stated that an individual with those limitations
     would be unable to perform “structured work” such as would be required of a circuit board taper,
24   lens inserter, or table worker. (AR 110.)
             9
25             Plaintiff also summarily objects to the ALJ’s determination that Plaintiff’s testimony was
     not credible. (Pl.’s Mot. 21:4-14.) A plaintiff may “fail[] to demonstrate error” where “[he] does
26   not explain why the ALJ’s finding is erroneous.” Williams v. Berryhill, 728 Fed. App’x 709, 711
     (9th Cir. 2018); see also Indep. Towers of Wash. v. Washington, 350 F.3d 925, 930 (9th Cir. 2003)
27   (providing generally that the court “require[s] contentions to be accompanied by reasons”). The
     Court declines to consider Plaintiff’s undeveloped claim regarding the ALJ’s credibility
28
     determination.
                                               – 12 –                                            18cv0672
 1   that the ALJ’s error was harmful, and that consequently the resulting RFC
 2   determination was not supported by substantial evidence. 10 (Id.)
 3          Generally, courts “distinguish among the opinions of three types of physicians:
 4   (1) those who treat the claimant (treating physicians); (2) those who examine but do
 5   not treat the claimant (examining physicians); and (3) those who neither examine nor
 6   treat the claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830
 7   (9th Cir. 1995). “The opinions of treating doctors should be given more weight than
 8   the opinions of doctors who do not treat the claimant.” Reddick, 157 F.3d at 725.
 9   Further, the Ninth Circuit has explained:
10          Where the treating doctor’s opinion is not contradicted by another
            doctor, it may be rejected only for “clear and convincing” reasons
11          supported by substantial evidence in the record. Even if the treating
12          doctor’s opinion is contradicted by another doctor, the ALJ may not
            reject this opinion without providing “specific and legitimate reasons”
13          supported by substantial evidence in the record. This can be done by
            setting out a detailed and thorough summary of the facts and conflicting
14          clinical evidence, stating his interpretation thereof, and making
15          findings. The ALJ must do more than offer his conclusions. He must
            set forth his own interpretations and explain why they, rather than the
16          doctors’, are correct.
17   Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007) (citations omitted). In addition, the
18   “ALJ need not accept the opinion of any physician, including a treating physician, if
19   that opinion is brief, conclusory, and inadequately supported by clinical findings.”
20   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).
21
            10
22               Notably, as mentioned above, Plaintiff does not challenge the ALJ’s determination at
     step two that his mental impairments were nonsevere, and the Court finds no reason to make
23   Plaintiff’s case for him. See Indep. Towers, 350 F.3d at 930. Moreover, the ALJ included his
     analysis of Plaintiff’s mental impairments in his RFC determination and asked the VE to consider
24   Plaintiff’s alleged mental impairment symptoms at step five. (See AR 29, 34-35, 108-09.) Even if
25   the ALJ improperly determined the medically-determinable mental impairments to be nonsevere,
     his error would be harmless because he adequately considered those factors in his analysis at steps
26   three, four, and five. Cf. Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007) (holding that, where
     an ALJ might have erroneously deemed a medical impairment as nonsevere at step two, the error
27   was harmless because the ALJ extensively discussed the medical impairment at later steps in the
     analysis); see also Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“The burden of showing that an
28
     error is harmful normally falls upon the party attacking the agency’s determination.”).
                                               – 13 –                                           18cv0672
 1   I.    Dr. Sporrong
 2         Plaintiff contends that the ALJ failed to provide specific and legitimate reasons
 3   supported by substantial evidence for assigning little weight to Dr. Sporrong’s
 4   opinion. (See Pl.’s Mot. 19:14-15, 19:21-22.) Dr. Sporrong’s medical source
 5   statement conflicted with examining physician Dr. Sabourin’s opinion. As Plaintiff
 6   suggests, the ALJ therefore could not assign little weight to Dr. Sporrong’s opinion
 7   in favor of relying on Dr. Sabourin’s opinion unless he proffered “specific and
 8   legitimate reasons supported by substantial evidence in the record” to do so. See
 9   Orn, 495 F.3d at 632. In fact, the ALJ tendered two reasons for assigning “little
10   weight” to Dr. Sporrong’s medical source statement. The Court must analyze
11   whether either of the ALJ’s rationales is a specific and legitimate reason supported
12   by substantial evidence in the record. See, e.g., Taylor v. Comm’r of Soc. Sec.
13   Admin., 659 F.3d 1228, 1233 (9th Cir. 2011).
14         First, the ALJ found that Dr. Sporrong’s medical source statement “is not
15   supported by objective medical evidence in the record, which, despite [Plaintiff’s]
16   ongoing complaints of chronic pain, show little in the way of clinical findings.” (AR
17   33.) The background summary, supra, details the relevant facts. To support his
18   disability determination, the ALJ specified the clinical findings in the record, which
19   consisted of several imaging reports, an EMG, and treatment notes from several
20   sources that discuss primarily mild or unremarkable findings from physical
21   examinations. (AR 29-32.) Dr. Sporrong’s medical source statement claimed that
22   the imaging was “objectively consistent with [Plaintiff’s] pain,” (AR 980); however,
23   the ALJ noted that the clinical findings show only minimal to mild changes in
24   Plaintiff’s spine, which orthopedic and imaging specialists concluded signified “no
25   evidence” of acute denervating changes, (AR 30-31).
26         The ALJ therefore met his burden to set out a detailed summary of the facts
27   and conflicting evidence, state his interpretation thereof, and make findings. See
28   Orn, 495 F.3d at 632; see also Andrews v. Shalala, 53 F.3d 1035, 1039-40 (9th Cir.

                                         – 14 –                                      18cv0672
 1   1995) (“The ALJ is responsible for determining credibility, resolving conflicts in
 2   medical testimony, and for resolving ambiguities.”). And the record supports the
 3   ALJ’s finding that Dr. Sporrong’s restrictive opinion is inconsistent with the
 4   objective medical evidence, including physical examinations and imaging studies.
 5   (See AR 413, 474-75, 480-82, 614-18, 621-22, 625-28, 897-99, 901-04, 970.)
 6   Plaintiff highlights portions of the record to argue the ALJ needed to provide “further
 7   explanation of his assessment,” (see Pl.’s Mot. 18:5-19:20, 19:21-23), but this
 8   argument is unconvincing. Plaintiff essentially disagrees with the ALJ’s summary
 9   of the medical evidence and rational interpretation of the record.         The Court,
10   however, “must uphold the ALJ’s findings if they are supported by inferences
11   reasonably drawn from the record.” See Molina v. Astrue, 674 F.3d 1104, 1111 (9th
12   Cir. 2012); see also Thomas, 278 F.3d at 954 (“Where the evidence is susceptible to
13   more than one rational interpretation, one of which supports the ALJ’s decision, the
14   ALJ’s conclusion must be upheld.”). Accordingly, the ALJ’s first justification for
15   rejecting Dr. Sporrong’s medical source statement is a specific and legitimate reason
16   that is supported by substantial evidence in the record. See Tommasetti v. Astrue,
17   533 F.3d 1035, 1041 (9th Cir. 2008) (providing an ALJ may reject a physician’s
18   opinion when it is not consistent with the medical evidence).
19         The ALJ further rationalized that Dr. Sporrong’s medical source statement
20   conflicted with his own treatment notes. (See AR 33.) The ALJ highlighted that Dr.
21   Sporrong “previously raised concerns . . . over possible malingering” because
22   Plaintiff’s complaints were not supported by objective findings. (Id.) This second
23   rationale is a specific and legitimate reason for discounting Dr. Sporrong’s opinion,
24   but the Court finds it is not supported by substantial evidence in the record. A
25   January 2016 treatment note from Dr. Sporrong that mentions malingering reads,
26   “Followed by Heartland Center - received paperwork stating diagnosis: MOD, severe
27   w/psychotic features, opioid dependence, MJ dependence, PTSD. I’ve actually
28   discussed [Plaintiff] with behavioral here at FHCSD CH, and some concern of

                                          – 15 –                                     18cv0672
 1   malingering . . . or somatization?” (AR 764.) The ALJ inferred from this treatment
 2   note that Dr. Sporrong believed Plaintiff might have feigned his pain symptoms.
 3   However, a plain reading of the treatment note indicates that malingering was
 4   mentioned as conjecture without any indication as to who specifically raised the issue
 5   or which medical problem was being referenced. Plaintiff similarly argues that the
 6   note was unclear, positing instead that it “questioned the psychiatric symptoms, not
 7   the physical ones.” (Pl.’s Mot. 20:20-21.) Furthermore, Dr. Sporrong subsequently
 8   checked a box in his June 2016 medical source statement that provides Plaintiff is
 9   not a malingerer. (AR 981.) Given that the single treatment note at issue is
10   inconclusive and conflicts with the clear statement in Dr. Sporrong’s subsequent
11   medical source statement, the Court concludes this note does not rationally
12   substantiate the ALJ’s second ground for assigning “little weight” to Dr. Sporrong’s
13   medical source statement.
14         Though the Court rejects the ALJ’s second reason, the ALJ did not err in
15   assigning “little weight” to Dr. Sporrong’s medical source statement because his first
16   rationale is a specific and legitimate reason that is supported by substantial evidence
17   in the record. See Orn, 495 F.3d at 632.
18
19   II.   Dr. Dulin
20         Plaintiff similarly contends that the ALJ improperly discounted Dr. Dulin’s
21   medical source statement. (Pl.’s Mot. 17-19.) Acting under the presumption that Dr.
22   Dulin is a treating source, the ALJ reasoned that the doctor’s medical source
23   statement is contradicted by the objective medical evidence in the record as well as
24   by the results of Dr. Sabourin’s third-party evaluation. (AR 33.) Plaintiff asserts that
25   Dr. Sabourin’s opinion “could not adequately counter” Dr. Dulin’s medical source
26   statement because Dr. Dulin was a treating source. (Pl.’s Mot. 19:14-20); see
27   Reddick, 157 F.3d at 725. As a preliminary matter, the Court disagrees with the
28

                                          – 16 –                                      18cv0672
 1   ALJ’s designation of Dr. Dulin as a treating source. The Act’s implementing
 2   regulations specifically define a treating source:
 3         Treating source means your own acceptable medical source who
           provides you, or has provided you, with medical treatment or evaluation
 4         and who has, or has had, an ongoing treatment relationship with you.
 5         Generally, we will consider that you have an ongoing treatment
           relationship with an acceptable medical source when the medical
 6         evidence establishes that you see, or have seen, the source with a
           frequency consistent with accepted medical practice for the type of
 7         treatment and/or evaluation required for your medical condition(s) . . . .
 8         We will not consider an acceptable medical source to be your treating
           source if your relationship with the source is not based on your medical
 9         need for treatment or evaluation, but solely on your need to obtain a
           report in support of your claim for disability. In such a case, we will
10         consider the acceptable medical source to be a nontreating source.
11   20 C.F.R. § 404.1527(a)(2).
12         Plaintiff visited his primary healthcare provider, Dr. Alassil, on June 25, 2015,
13   “frustrated” that the clinic was “not helping him” mitigate his chronic pain. (AR
14   779.) He told Dr. Alassil that he “was not happy with [Dr. Sabourin’s orthopedic
15   opinion],” and requested that Dr. Alassil refer him to another consultative examiner
16   for a “recheck.” (Id.) According to Dr. Alassil’s treatment notes, she obliged
17   Plaintiff’s request and referred him to Dr. Dulin to fill out a “functional capacity
18   form.” (AR 780.) At the hearing, the ALJ asked Plaintiff to elaborate on Dr. Dulin,
19   to which Plaintiff replied, “He’s a rehab specialist, a pain rehab and physical
20   therapist.” (AR 107.) When asked if he still sees Dr. Dulin, Plaintiff stated that “he
21   left Heartland.” (Id.) At one point during the hearing, while “trying to remember
22   [Dr. Dulin’s] name,” Plaintiff stated that Dr. Dulin “did an evaluation on [Plaintiff’s]
23   knees.” (AR 83.)
24         The record demonstrates that Plaintiff sought out Dr. Dulin for the sole purpose
25   of filling out the medical source statement. Plaintiff was dissatisfied with Dr.
26   Sabourin’s opinion, which found Plaintiff’s impairments not severely limiting, and
27   in response, Plaintiff set out to “obtain a report in support of [his] claim for
28   disability.” See 20 C.F.R. § 404.1527(a)(2). Thus, Dr. Dulin was not a “treating

                                          – 17 –                                        18cv0672
 1   source” as defined by the regulations, but rather a “nontreating source” who Plaintiff
 2   was referred to by Dr. Alassil. See id.; see also Thomas, 278 F.3d at 958 (finding
 3   that a physician who was consulted for completion of a medical source statement was
 4   not a “treating source” even though the consulting physician was acting at the request
 5   of the claimant’s treating physician).
 6         However, even when an examining physician’s opinion is contradicted by
 7   another doctor’s opinion, “an ALJ may only reject it by providing specific and
 8   legitimate reasons that are supported by substantial evidence.” Garrison, 759 F.3d
 9   at 1012 (quoting Ryan, 528 F.3d at 1198). Essentially, examining doctors’ opinions
10   are “still owed deference.” Id. In assigning little weight to Dr. Dulin’s opinion, the
11   ALJ reasoned that Dr. Dulin’s opinion was not supported by the objective medical
12   evidence in the record, which showed “little in the way of clinical findings.” (AR
13   33.) The ALJ also referred to his prior discussion of the physical examinations and
14   imaging studies in the record, which revealed “mild objective findings.” (Id.)
15   Therefore, the ALJ pointed to the same objective medical evidence that he considered
16   in his handling of Dr. Sporrong’s medical source statement, which the Court has
17   determined to be an appropriate basis for rejecting the treating physician’s opinion.
18   (See Dr. Sporrong, supra.) The Court finds this rationale similarly serves as a
19   specific and legitimate reason that is supported by substantial evidence to assign
20   “little weight” to Dr. Dulin’s medical source statement. The ALJ thus did not err by
21   discounting Dr. Dulin’s opinion and assigning greater weight to Dr. Sabourin’s
22   evaluation. See Garrison, 759 F.3d at 1012.
23                                     CONCLUSION
24         In light of the foregoing, the ALJ did not commit legal error because he
25   provided specific and legitimate reasons supported by substantial evidence to
26   discount the medical source opinions at issue. See Orn, 495 F.3d at 632. And the
27   Court will not disturb the Commissioner’s disability determination because it is
28   supported by substantial evidence. See Garrison, 759 F.3d at 1009. Accordingly,

                                          – 18 –                                    18cv0672
 1   the Court DENIES Plaintiff’s Motion for Summary Judgment (ECF No. 16) and
 2   GRANTS the Commissioner’s Cross-Motion for Summary Judgment (ECF No. 19).
 3   It is hereby ORDERED that judgment be entered affirming the decision of the
 4   Commissioner and dismissing this action with prejudice.
 5         IT IS SO ORDERED.
 6
 7   DATED: May 7, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       – 19 –                             18cv0672
